NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3750-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

$2,430.00 IN U.S. CURRENCY,
and $251.00 IN U.S. CURRENCY,

          Defendants.


                   Submitted October 4, 2021 – Decided October 20, 2021

                   Before Judges Rose and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Docket No. DC-0820-16.

                   Shawn Flemmings, appellant pro se.

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Mark Niedziela, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      In this civil forfeiture action, Shawn Flemmings appeals pro se from: (1)

an October 24, 2019 judgment confirming forfeiture by default, thereby

extinguishing his right to $2,430 and $240 in United States currency and vesting

title to the property with Passaic County; and (2) a January 7, 2020 order,

denying reconsideration of the judgment. 1 We reverse and remand.

      We summarize the relevant facts and procedural history from the limited

record before the trial court. On January 25, 2016, the State of New Jersey filed

a verified complaint in the Law Division, Special Civil Part, seeking forfeiture

of $2,430 and $2512 in United States currency. The complaint alleged that on

October 26, 2015, Flemmings was arrested in Passaic County for indictable drug

offenses, having been "in actual or constructive possession" of certain narcotics



1
  We granted claimant's motion to file an amended notice of appeal as within
time but limited the appeal to the January 7, 2020 order denying reconsideration.
Nonetheless, claimant's ensuing merits brief addresses the October 24, 2019
forfeiture judgment. Although we could dismiss the appeal for failure to comply
with our order, we address the propriety of the judgment here, where the State
has not moved to dismiss the appeal and opposes Flemmings' challenge to the
underlying judgment. Accord W.H. Indus., Inc. v. Fundicao Balancins, Ltda,
397 N.J. Super. 455, 459 (App. Div. 2008) (addressing the merits of an order
dismissing the plaintiff's complaint, where the plaintiff only specified the order
denying reconsideration in its notice of appeal and because the "defendant ha[d]
not argued against our ruling on its validity").
2
  The record reveals no explanation as to why the $251 figure referenced in the
State's complaint was reduced to $240 in the 2019 default judgment.
                                                                             A-3750-19
                                        2
and currency seized at the time of his arrest. Flemmings was the sole potential

claimant named in the complaint.

      On the same date, the Special Civil Part mailed the summons and

complaint to the Passaic County Jail (PCJ), where Flemmings was incarcerated.

See R. 6:2-3(d)(1). On February 1, 2016, the United States Postal Service issued

proof that service was made at the PCJ by certified mail on January 30, 2016.

      Because Flemmings failed to file an answer or otherwise respond to the

State's complaint, default was automatically entered by the Special Civil Part on

March 7, 2016. According to the State, Flemmings "submitted"3 a "Complaint

Certification" and answer, both dated March 2, 2016, but failed to "file" the

answer and certification with the court. Notably, Flemmings certified he "read

the Verified Complaint in this matter," and had "personal knowledge of the facts

in the Verified Forfeiture Complaint and they are not true." His answer asserted

he was not indicted for any crimes and the allegations were "fabricated" because

"$251 was on [Flemmings] at the time of the arrest and $2,430 was confiscated

from an automobile search." Flemmings also claimed the confiscated currency

was owned by third-party claimant Ricmarie Sierra Figueroa.



3
    It is unclear whether Flemmings "submitted" the unfiled answer and
certification to the court or only to the prosecutor's office.
                                                                            A-3750-19
                                        3
      In its ensuing March 23, 2019 correspondence to Flemmings, the State

explained, "in the interest of due process and fairness," he was required "to

vacate the default and file his answer with the [c]ourt." Because Flemmings'

unfiled answer named a potential third-party claimant, the State further noted

that individual was required to file a motion to intervene in the action. The State

enclosed a consent to vacate the default if Flemmings filed an answer by April

7, 2016.

      Flemmings failed to file a timely answer. On April 27, 2016, Figueroa's

answer was rejected by the court because she was a non-party. According to the

State's merits brief, the matter was "archived by the [c]ourt" 4 in January 2018.

      In September 2019, because more than six months had elapsed after the

entry of default, see R. 6:6-3(d), the State moved to reinstate the matter and

enter default judgment against Flemmings, who cross-moved "to vacate the

default and/or default judgment." In his October 7, 2019 proposed answer,

Flemmings claimed "to date," he "was never served with [the] summons and

complaint regarding the instant action." Flemmings further averred: "Th e

money seized in this case was not in [his] possession at the time of arrest." And


4
  The State has not provided the Special Civil Part's notice of dismissal or order
"archiving" the matter. See generally R. 1:13-7 (authorizing dismissal of a
complaint for lack of prosecution).
                                                                              A-3750-19
                                         4
in his certification in support of the motion, Flemmings stated he "was informed

by the State that [the] currency would not be subject to return until the

completion of [his] criminal matter."

      On October 24, 2019, the trial court granted the State's motion for

forfeiture pursuant to N.J.S.A. 2C:64-6 "as a result of the claimant failing to

answer in accordance with N.J.S.A. 2C:64-3(e)."          In doing so, the court

apparently denied Flemmings' cross-motion.5

      Flemmings moved for reconsideration of the October 24, 2019 judgment.

He maintained he "never received any complaint or summons regarding this

action," and first received notice about the matter in September 2019. The State

did not oppose the motion. On January 7, 2020, the court denied the application,

finding: "Flemmings did not point to any controlling evidence or case law which

the [c]ourt failed to appreciate when it issued its initial order granting default

judgment in the State's favor." This appeal followed.

      On appeal, Flemmings primarily argues his due process rights were

violated by the State's failure to serve him with notice of the forfeiture action,

thereby requiring vacatur of the judgment. He also contends the court failed to



5
  The parties did not provide a trial court order denying Flemmings' cross-
motion.
                                                                             A-3750-19
                                        5
consider his reasons for not timely answering the complaint. Asserting the

judgment was not accompanied by any findings of fact or conclusions of law,

contrary to Rule 1:7-4, Flemmings alternatively seeks a remand. For the first

time on appeal, Flemmings also seeks a remand to stay the proceedings pending

the outcome of the underlying federal criminal charges.

      We commence our review with well-settled principles. A trial court's

order on a motion for reconsideration will not be set aside unless shown to be a

mistaken exercise of discretion. See, e.g., Granata v. Broderick, 446 N.J. Super.

449, 468 (App. Div. 2016). Reconsideration should only be granted in those

cases in which the court based its decision "upon a palpably incorrect or

irrational basis," or did not "consider, or failed to appreciate the significance of

probative, competent evidence." Palombi v. Palombi, 414 N.J. Super. 274, 288

(App. Div. 2010) (quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div.

1990)); see also Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002).

Similarly, our standard of review of a trial court's determination on a motion to

vacate a default or a default judgment also warrants substantial deference and

"should not be reversed unless it results in a clear abuse of discretion." U.S.

Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467 (2012).




                                                                               A-3750-19
                                         6
      Forfeiture proceedings are in rem proceedings "brought not against the

owner or possessor of the property but . . . against the property." State v. Seven

Thousand Dollars, 136 N.J. 223, 232-33 (1994). A complaint is filed against

the property because "[t]he theory of forfeiture is 'based on the misuse of the

property rather than resulting from the commission of an offense by its owner

or user.'" Id. at 233 (quoting State v. One 1986 Subaru, 230 N.J. Super. 451,

455 (App. Div. 1989), aff'd in part, rev'd in part, 120 N.J. 310 (1990)).

      A forfeiture action may be instituted against two types of property: prima

facie contraband and derivative contraband.      Ibid. Prima facie contraband

includes controlled dangerous substances, while derivative contraband, such as

the currency at issue here, "is itself innocent in nature but has been used or is

intended to be used in furtherance of an unlawful activity or is the proceeds of

illegal activities."   Ibid. (citing N.J.S.A. 2C:64-1(a)(2)-(4)).    Pursuant to

N.J.S.A. 2C:64-3(e), if no answer is filed in response to a forfeiture complaint,

"the property seized shall be disposed of pursuant to N.J.S.A. 2C:64-6."

      As a preliminary matter, the record directly contradicts Flemmings'

assertion that he was not served with the summons and complaint. However, on

this record, we cannot conclude the trial court considered Flemmings' argument




                                                                             A-3750-19
                                        7
that the moneys "would not be subject to return" while the federal criminal

matter was pending. See Palombi, 414 N.J. Super. at 288.

      Our review is hampered by the court's failure to provide a thorough

statement of reasons on the State's motion for judgment by forfeiture and

Flemmings' motion for reconsideration. See R. 1:7-4 (requiring the trial court

to "find the facts and state its conclusions of law thereon . . . on every motion

decided by a written order that is appealable as of right"); see also Curtis v.

Finneran, 83 N.J. 563, 570 (1980) ("Naked conclusions do not satisfy the

purpose of R[ule] 1:7-4."); Heinl v. Heinl, 287 N.J. Super. 337, 347 (App. Div.

1996) ("The absence of adequate findings . . . necessitates a reversal[.]").

Moreover, the court failed to correlate factual findings with conclusions of law,

or otherwise explain its decisions. Further, its decisions are devoid of any

citation to, and analysis of the governing law.

      Instead, the October 24, 2019 judgment reflects only one reason for its

entry: "the claimant(s)" failure to answer the State's complaint. Accordingly,

the judgment is silent as to whether the court considered Flemmings' attempt to

file his answer in March 2016. Nor did the court make any finding that the State

satisfied its burden of demonstrating the currency seized was "in furtherance

of," "to facilitate the perpetration of," or as "an integral part of" [an] i llegal act.


                                                                                  A-3750-19
                                           8
Seven Thousand Dollars, 136 N.J. at 234 (quoting N.J.S.A. 2C:64-1(a)). The

January 7, 2020 order denying reconsideration also fails to expound upon the

sole reason supporting the judgment confirming forfeiture.

      Finally, the court did not rule on Flemmings' cross-motion to vacate

default and file an answer. Accordingly, we cannot determine whether the court

considered Flemmings' arguments on his cross-motion.

      We therefore vacate the October 24, 2019 judgment and January 7, 2020

order and remand for the court to consider the arguments raised in Flemmings'

cross-motion, and to set forth its findings and conclusions on the parties' cross

applications.

      Reversed and remanded. We do not retain jurisdiction.




                                                                            A-3750-19
                                        9